Citation Nr: 1526574	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-25 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service in September 1999, from September 2006 to October 2006, from July 2009 to December 2009, and from August 2011 to May 2012.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  The probative evidence of record does not reflect a current diagnosis of PTSD conforming to the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV) or Fifth Edition (DSM-V).

2.  The probative evidence of record demonstrates that it is at least as likely as not that the Veteran's depression and anxiety are causally related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for depression and anxiety are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants service connection for depression and anxiety.  This represents a complete grant of the benefit sought on appeal as to those disabilities, and is not prejudicial to the Veteran.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as it relates to that issue, including those set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010), is deemed to be harmless error, and further discussion of VA's responsibilities is not required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the issue of entitlement to service connection for PTSD, a VA letter dated June 2012 notified the Veteran of the factors pertinent to the establishment of service connection, and of the factors pertinent to the establishment of an effective date and a disability rating in the event of a grant of service connection.  The letter did not include a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  In January 2013, a VA letter was sent to the Veteran enclosed with a VA form 21-0781.  The Veteran returned a completed VA Form 21-0781 in February 2013, and the issue of entitlement to service connection for PTSD was readjudicated in a December 2014 supplemental statement of the case.  Therefore, any error in the timing of the notification has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured a failure to afford statutory notice to a claimant prior to initial rating decision by issuing a notification letter after the decision and readjudicating the claim and notifying the claimant of such readjudication in a statement of the case).

The duty to assist has also been satisfied.  The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained and associated with the record.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

At the April 2015 Board hearing, the Veteran testified that he was granted Social Security Administration (SSA) disability benefits in January or February 2015.  The Federal Circuit has held that, under the duty to assist provisions of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), VA is required to obtain disability records from the SSA only if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz, 590 F.3d at 1323.  "Relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and that have a reasonable possibility of helping to substantiate the veteran's claim.  Id. at 1321.  VA need not obtain SSA records in every case to rule out their relevance.  Id. at 1323.  In this case, as discussed in more detail below, the Board denies entitlement to service connection for PTSD because the Veteran does not have a current, valid diagnosis for PTSD conforming to the DSM-IV or DSM-V.  The Veteran, through his representative, has admitted that "the Veteran has never shown to have a diagnosis of PTSD that has been shown under the diagnosable standards of the DSM IV or V."  See VA Form 646, Statement of Accredited Representative in Appealed Case, received in February 2015.  Given this admission, the Board finds that the SSA records would not include a diagnosis for PTSD, and therefore do not have a reasonable possibility of helping to substantiate the Veteran's claim.  As such, the SSA records are not "relevant," and further efforts to obtain the SSA records are not warranted.  38 U.S.C.A. § 5103A(a)(2).

At the April 2015 Board hearing, the Veteran also identified outstanding private treatment records at Ridgeview in Waconia, Minnesota, dated in or around July 2014, and recent VA treatment records at the Minneapolis VA Medical Center not yet associated with the claims file.  Given the Veteran's admission that he has not received a diagnosis for PTSD conforming to the DSM-IV or DSM-V, the Board finds that the outstanding evidence from Ridgeview and the Minneapolis VA Medical Center do not have a reasonable possibility of helping to substantiate the Veteran's claim.  As such, those records are also not "relevant," and further efforts to obtain them are not warranted.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(c).

The Veteran was provided VA psychiatric examinations in June 2012 and November 2014 in connection with his claim for service connection for PTSD.  The examiners either reviewed the Veteran's claims file or obtained a detailed history from the Veteran that was consistent with the evidence of record, examined the Veteran, and provided a written rationale for the conclusion reached that is adequate for decision making purposes.  The Board concludes that the examinations are therefore adequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In addition, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his claimed PTSD.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No relevant evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

VA employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders for purposes of evaluating psychiatric disorders.  See 38 C.F.R. § 4.130.  For cases certified to the Board on or after August 4, 2014, a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  In the present case, the claim was certified to the Board after August 4, 2014.  Therefore, in this case 38 C.F.R. §§ 4.125 and 4.130 require there to be a current diagnosis for PTSD conforming to the criteria set forth in DSM-V.  The evidence outlined below addresses both the DSM-IV and DSM-V.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis - PTSD

The Veteran contends that he has PTSD that is causally related to his active service.  The Veteran submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, in February 2013.  On the VA Form 21-0781, the Veteran reported two in-service stressors.  First, he reported that difficult driving conditions and training for improvised explosive devices left him "on edge" any time he was required to leave the base during a deployment to Kuwait.  Second, he reported an incident in which a large unexploded ordinance was found on post.  No one was injured by the ordinance, and it was safely detonated.  The Veteran reported these same stressors at his April 2015 Board hearing.

The private treatment records include a note signed by J. Nelson, MA, LP, dated May 11, 2012.  Ms. Nelson states that, on that date, the Veteran presented to the emergency department with complaints of anxiety in the context of recently returning from deployment.  The Veteran reported panic attacks that were intensely uncomfortable and debilitating.  Ms. Nelson determined that the Veteran's needs would best be served by outpatient mental health referrals.  Her diagnostic impression included PTSD.

The VA treatment records include notations of "History of PTSD," but no diagnosis for PTSD conforming to the criteria of DSM-IV or DSM-V.  A May 2012 PTSD screening test in the VA treatment record was negative.

The June 2012 VA examiner reviewed some of the Veteran's records and interviewed the Veteran.  The examiner stated, "Veteran did not identify any military stressors.  In fact, he says he enjoyed his deployment and was not experiencing any anxiety at the time."  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD as set forth in DSM-IV.

The November 2014 VA examiner reviewed the Veteran's claims file and interviewed the Veteran.  The examiner noted the Veteran's reported in-service stressors including "feeling nervous while walking the base at night" and "while driving between bases on errands."  However, the examiner concluded that the stressors do no not meet the diagnostic criterion A for PTSD.  Thus, the examiner concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-V.  The examiner noted that the validity indices for the examination suggest that the Veteran exaggerated his distress and psychopathology to a degree great enough to render his profile invalid and uninterpretable.  As such, the examiner found that no psychiatric diagnosis could be provided based on the examination.

Thus, there is conflicting evidence of record as to whether the Veteran has a current diagnosis for PTSD.  The May 2012 note from Ms. Nelson includes a diagnosis for PTSD; however, both the June 2012 VA examiner and the November 2014 VA examiner found that the Veteran does not meet the criteria for a PTSD diagnosis.  
The Board finds that the opinions provided by the June 2012 VA examiner and the November 2014 VA examiner that the Veteran does not meet the criteria for a PTSD diagnosis conforming to the DSM-IV or DSM-V to be both probative and persuasive.  The examiners discussed the criteria necessary for a PTSD diagnosis, and the factors that were missing specific to the Veteran's symptoms.  The VA examiners' opinions were based on a thorough and detailed examination of the Veteran and the claims folder or the Veteran's accurately reported medical history, and were supported by adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Ms. Nelson, on the other hand, provided no discussion of the diagnostic criteria for PTSD.  In particular, Ms. Nelson did not indicate what stressor satisfied the Criterion A for a PTSD diagnosis.  Moreover, no treating or examining source has confirmed the diagnosis since then.  In fact, the Veteran had a negative PTSD screen later in the same month that Ms. Nelson provided the PTSD diagnosis.  The Board therefore finds that Ms. Nelson's one-time diagnosis to be less probative than the other evidence of record showing that the Veteran did not satisfy the diagnostic criteria for PTSD under the DSM-IV or DSM-V.  The Board finds that the preponderance of the evidence is against a finding that the Veteran had a diagnosis for PTSD within the appeal period or in proximity to the claim for service connection.

The Board has considered the Veteran's assertions that he has PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue under discussion here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Establishing PTSD as a disability for VA purposes requires diagnostic testing and a diagnosis conforming to the criteria as set forth in the Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. §§ 4.125, 4.130 (2014).  The Veteran has not been shown to possess the medical expertise or knowledge required to diagnose a disability such as PTSD.  Therefore, because the Veteran is a lay witness, his statements do not constitute competent evidence of a diagnosis for PTSD conforming to the DSM-IV or DSM-V.

Accordingly, the most probative evidence of record shows that the Veteran does not have a diagnosis for PTSD under the criteria set forth in DSM-IV or DSM-V during the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. 223, 225 (1992).

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Anxiety and Depression

The Veteran contends that he has a psychiatric disability, which he initially claimed as anxiety and depression.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in May 2012.  The Veteran asserts that the psychiatric disability is a result of difficulty acclimating to civilian life following a deployment to Kuwait, and that the disability is manifested by sleeping difficulties, disturbances in his temperament, and periods of altered mental status.  See April 2015 Board hearing transcript.

VA treatment records show ongoing treatment for, among other things, generalized anxiety disorder, depressive disorder, and dyssomnia with possible dissociative events suspected to be the result of polypharmacy from the Veteran's numerous psychiatric medications.  The Veteran's diagnoses include an Axis IV diagnosis of moderate to severe stressors including difficulty with readjustment on return from deployment.

The Veteran's DD Form 214 for his period of active service from August 2011 to May 2012 shows that he was awarded, among other things, an Overseas Service Medal and an Iraq Campaign Medal, and that he served in a designated imminent danger pay area in Iraq/Kuwait.  The service treatment records include a pre-deployment health assessment dated September 2011, and a post-deployment health assessment dated April 2012.  On the September 2011 pre-deployment health assessment, the Veteran reported that he had no mental health concerns, and answered "no" to questions asking whether he has felt little interest or pleasure in doing things and whether he has felt down, depressed, or hopeless.  On the April 2012 post-deployment health assessment, the Veteran indicated that, during the prior four weeks, he had had emotional problems such as feeling depressed or anxious, and that the emotional problems had made it somewhat difficult to do work, take care of things at home, or get along with other people.  The Veteran also endorsed having several days in the prior month where he felt little interest or pleasure in doing things.  He further indicated that in the prior month, he felt down, depressed, or hopeless more than half the days.  Thus, the DD Form 214 and the service treatment records show that the Veteran did in fact have overseas service.  Moreover, they show that, prior to the overseas deployment, the Veteran denied having any mental health concerns, but upon returning from the deployment he endorsed having symptoms of depression and anxiety.

Accordingly, there is evidence of a current acquired psychiatric disability and evidence of in-service symptoms of an acquired psychiatric disability.  The question remaining for consideration is whether there is a relationship between the current disability and in-service symptomatology.  See 38 C.F.R. § 3.303.

To determine whether such a relationship exists, the Board turns to the competent medical evidence of record.  The Veteran was provided a VA psychiatric examination in June 2012.  The June 2012 VA examiner performed a detailed mental examination of the Veteran, and diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, acute.  However, the examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's current psychiatric disability is etiologically related to his active service.

The Veteran was provided another VA psychiatric examination in November 2014.  The November 2014 VA examiner performed a detailed mental examination of the Veteran.  However, the validity indices for the examination suggested that the Veteran, in his responses to examination questions, exaggerated his distress and psychopathology to a degree great enough to render his profile invalid and uninterpretable.  Therefore, the examiner concluded that, although the Veteran's chart reflects diagnoses for major depressive disorder and anxiety "that may be accurate," the data provided during the November 2014 VA examination could not be relied upon to provide a diagnosis without resort to speculation.  As such, the examiner did not render a diagnosis and did not provide an opinion as to the likely etiology of the Veteran's current psychiatric disability.

In a December 2014 addendum treatment note, B. Hermansen, M.D., the Veteran's treating mental health physician, noted that the Veteran reported onset of anxiety and depressive symptoms shortly after returning from deployment in April 2012.  Dr. Hermansen further stated that the Veteran experienced a marked development of mental health difficulties, including irritability and "quite severe anxiety," in the context of his return from deployment.  He observed that the Veteran's difficulties with anxiety and depression are not unusual for veterans trying to reintegrate after deployment.  Dr. Hermansen then opined that the Veteran's difficulties are best explained by recognizing his military experience led to his difficulties with reintegration and contributed directly to his anxiety and depression.  Dr. Hermansen concluded that it is at least as likely as not that the Veteran's in-service experiences are directly linked to his anxiety, depression, and profound difficulty with functioning.

The Board affords great probative value to Dr. Hermansen's December 2014 opinion causally linking the Veteran's current depression and anxiety to his active service.  Dr. Hermansen provided a clear rationale for his opinion.  In addition, he based the opinion on his longstanding treating relationship with the Veteran, which began in May 2012 shortly after the Veteran returned from deployment, and on his experience and expertise in treating veterans with mental disabilities as a staff psychiatrist in a VA medical facility.  Dr. Hermansen's statements and opinion are consistent with other evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).

The Board observes that some evidence of record suggests that the Veteran had mental health disabilities prior to his periods of active service from July 2009 to December 2009, and from August 2011 to May 2012.  Specifically, the record includes counseling notes dated in 2005 from a Dr. R. Roddy that show treatment for depression and anxiety.  A veteran will be considered to have been in sound condition when accepted for service except as to disorders noted at entrance.  Where a disability is not noted at entrance to service, the presumption of soundness attaches.  The presumption of soundness is rebutted by a showing of clear and unmistakable evidence that the disability pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Here, no psychiatric disability was noted upon entrance into service for the periods of active service from July 2009 to December 2009, and from August 2011 to May 2012.  Therefore, the presumption of soundness attaches.  In his December 2014 note, Dr. Hermansen states that the Veteran's current "marked difficulties" are attributable to his deployment during the period of active service from August 2011 to May 2012.  Dr. Hermansen describes the Veteran's current difficulty in functioning as "profound."  In light of Dr. Hermansen's statements, the Board finds that even if there is clear and unmistakable evidence that the Veteran had a psychiatric disability prior to active service, the record does not clearly and unmistakably show that that psychiatric disability was not aggravated by the Veteran's service.  Accordingly, the presumption of soundness is not rebutted, and the Veteran's claim must be treated as an ordinary claim for service connection.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In summary, the record shows current psychiatric disabilities of depression and anxiety.  In addition, the record shows in-service symptoms of depression and anxiety.  The probative evidence of record, namely Dr. Hermansen's December 2014 opinion, establishes that it is at least as likely as not that there is a causal link between the Veteran's active service and his current depression and anxiety.  Neither the June 2012 VA examiner nor the November 2014 VA examiner provided an opinion to the contrary.  There is no competent evidence of record that controverts Dr. Hermansen's greatly probative opinion.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's depression and anxiety are related to his active service.  Any benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for depression and anxiety is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for posttraumatic stress disorder is denied.

Entitlement to service connection for depression and anxiety is granted.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


